EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-14 appear to define over the available prior art and therefor allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of, “first portions of each of the plurality of threads vertically overlap and are vertically spaced above a second portion of a successive thread, the plurality of threads extend in succession around the entire circumference of the neck portion, and each thread extends around less than one-quarter of the entire circumference of the neck portion” in combination as claimed in claims 1 and 12 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For Example, Silvers et al. (US 6,568,156) teaches a first portion (lowermost portion) is provided at a first angle relative to a centerline of the plastic intermediate article, a second portion (uppermost portion) is provided at a second angle relative to the centerline of the plastic intermediate article, and the first angle and second angle are different (see figure 2 of Silvers et al.). Smith et al. (US 6,228,317) teaches a plastic intermediate article (figure 2) comprising: a container portion 23, including a neck portion 17 having a plurality of threads; and a trim portion 24 disposed above the container portion 23; wherein each of the plurality of threads include a first portion (lowermost portion) and a second portion (uppermost portion) (see figures 2 and 4 of Smith et al.). However, the prior art fails to teach or suggest the limitation of, “first portions of each of the plurality of threads .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735